The judgment of the circuit court was in favor of the plaintiff and was affirmed by the Court of Appeals. Certiorari has heretofore been granted and the case argued.
The question presented is whether the plaintiff is entitled to recover under the accidental death feature of the policy. In 1931 the Insurance Company issued a policy of life insurance of $5,000 to James Howard Sides which contained two riders — one providing for waiver of premiums and payment of a monthly income of $50 in case of permanent total disability, and the other providing for additional indemnity in the amount of $5,000 in case the insured met his death through accidental means.
The insured lost his mind and became totally disabled. His wife, the plaintiff herein, was appointed guardian, and the Insurance Company commenced to pay the benefits *Page 665 
to her. Finally, after many negotiations, the disability feature of the policy was settled for $3,000. The important part of this release and settlement agreement, dated July 11, 1942, is as follows:
"It is distinctly understood and agreed that The Travelers Insurance Company is hereby released from any further claims under said `Provision for Waiver of Premiums and Payment of Monthly Income in Event of Permanent Total Disability,' just as if said policy had no such provision attached, it being understood that this release shall not effect any other provisions of said Policy. The intent and purpose of this release is that The Travelers Insurance Company, having paid Bessie K. Sides, Guardian of James Howard Sides, the sum of Three Thousand ($3000.00) Dollars for the elimination of the `Provision for Waiver of Premiums and Payment of Monthly Income in Event of Permanent Total Disability,' relating to said policy, the said Bessie K. Sides, as Guardian of James Howard Sides, hereby waives any claim whatsoever, past, present or future, under said Disability Provision for herself as Guardian for James Howard Sides and for the said James Howard Sides, his beneficiaries, executors, administrators, and assigns, and for any other persons who might claim any right under said Disability Provision for or on behalf of said James Howard Sides."
It is the insistence of the plaintiff, which we think is supported by material evidence, that at the time this release agreement was executed there was a contemporaneous agreement between the guardian and the agent negotiating the settlement that the additional benefits, or double indemnity provisions of the policy, would remain in force. *Page 666 
The insured was accidentally killed on July 21, 1942, ten days after the settlement, by coming in contact with a highly charged electric wire, and thereupon claim was made, not only for the face of the policy, but for the additional indemnity in the sum of $5,000.
Referring back for the moment to the above set out part of the release agreement of July 11, 1942, attention is called to the following language: ". . ., it being understood that this release shall not effect any other provisions of said Policy."
The Insurance Company thereupon forwarded a check to the plaintiff, she being the beneficiary under the policy, for the amount of the life indemnity. A letter accompanied this check, which reads as follows:
"Memphis, Tenn. "August 6, 1942
"Mr. Sam B. Taubenblatt, Attorney "Exchange Building "Memphis, Tennessee
"James Howard Sides "Policy 116-NW-12359 "Death Claim
"Dear Mr. Taubenblatt:
"Attached is a draft payable to the beneficiary, Bessie K. Sides in the amount of $4,964.13. This amount was arrived at as follows:

"Amount of Policy ........................  $5000.00
 Unearned Loan Interest ..................       .23
                                            ________
                                                     $5000.00
Cash Loan                                        36.10 deducted
                                                 Balance 4964.13

"In submitting the claimant's statement — proof of death, I notice thereon that you are claiming double indemnity. *Page 667 
Under the additional indemnity provision of the policy held by the deceased it states in part:
"`It is further agreed that the additional indemnity will be paid only in the event that the accident which shall cause such death shall occur before a default in the payment of any premium required under this contract or under the said life contract,before any benefit or value under any of the provisions in such life contract other than cash loan shall have been claimed and allowed and before the anniversary of such life contract nears the 70th anniversary of the birthday of the insured if the insurance extends such anniversary.'
"The permanent total disability provision of the contract is a part of the life contract. Therefore, benefits were claimed and allowed under the contract and the additional indemnity provision ceased as of that date. I trust that this is the information you desire because there was no additional indemnity provision in effect at the time of the deceased's death.
"Yours very truly, "J.L. Burton "Assistant Adjuster"
The Insurance Company insists that this check represented all liability against it under said policy.
It should be borne in mind that the insured was killed before any premiums were due or had been paid after the settlement was made. The plaintiff's testimony is that the only thing that was to be eliminated was the total and permanent disability provision; otherwise the contract was to remain the same.
On the face of the check, following the name of the payee, the amount, and the customary information, there appeared the following: *Page 668 
"Contract No. 116NW12359 Due ____ issued on the life of James Howard Sides.
Death Loss Payment
"The Travelers Insurance Company "E.W. Frisbie Assistant Cashier."
On the reverse side there was this recitation:
"The amount of this Check is received in full settlement of the payment therein mentioned."
After holding the check for two months, the plaintiff endorsed and cashed it. The plaintiff testified that under an oral agreement had at the time the release was signed as to disability benefits it was the understanding that disability benefits only were settled.
The Insurance Company relies on the unreported case of VivaFranklin Day Chilton v. Interstate Life  Accident Company,
Hamilton equity, opinion by Mr. Chief Justice GREEN filed November 30, 1934. However, in the opinion in that case the learned Chief Justice said:
"The complainant does not charge any fraud with reference to the execution of this paper on the part of the agent of the company that procured it. The particular agent who made this settlement with complainant is now dead. It is obvious, however, from the testimony of other officials of the company that the company intended to procure from the complainant just what this release purports to be, a full release of all her claim under this policy. There is therefore no basis for a charge of mutual mistake in respect to the contents of the release."
The difference between the release in the Chilton Case and the present one is manifest. In that case the check recited:
"In full settlement of all claims under policy No. L-16256 issued on the life of Ruby H. Day, dec'd." *Page 669 
There was no evidence, oral or written, restricting the scope of the language just quoted. In other words, the language of the check was full and unrestricted, while in the instant case it was restricted to the life feature of the policy. The intervening payments for total and permanent disability would have operated as a bar to liability under the double indemnity provision except for the oral agreement. This was so held in General AmericanLife Ins. Co. v. Armstrong, 182 Tenn. 181, 185 S.W.2d 505. In that case there was no oral agreement, and hence the payments for total and permanent disability were held to preclude a recovery on the double indemnity provision.
Now, as to the oral agreement. It was held in Hibernia Bank Trust Co. v. Boyd, 164 Tenn. 376, 48 S.W.2d 1084, that in the construction of a written contract evidence offered for the purpose of proving the intention of the parties in its execution, the motives which induced it, and the object and purpose designed to be effected by it, is competent.
We find in the instant case that the release expressly recites that it should not affect any other provisions of the policy, and we are unable to find any provision of the instrument that is contradicted or varied by the oral evidence. There is no language in the release expressing the intention that the double indemnity provision should not be incorporated in the policy when rewritten. Evidence that the Insurance Company agreed that such a provision should be incorporated was consistent with the tenor of the written release and, therefore, competent.
Sections 9741 and 9742 of Williams' Code provides that receipts, releases, and discharges in writing shall have effect according to the intention of the parties thereto. *Page 670 
We are of opinion, therefore, that there was material evidence in the record to sustain the contention of the plaintiff that it was not the intention of the parties in settling for the disability feature to remove the double indemnity provision.
It results that the decree of the Court of Appeals is affirmed.
GAILOR and TOMLINSON, JJ., concur.
CHAMBLISS, C.J., and NEIL, J., dissent.
                       DISSENTING OPINION.